Citation Nr: 1127079	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1960 to September 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2004 of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen previously denied claims of service connection for a bilateral hearing loss disability and for a low back disability.

In May 2008, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  As that Veterans Law Judge, who conducted has since retired, the case has been assigned to the undersigned Veterans Law Judge.  The Veteran was offered the opportunity for an additional hearing, but the Veteran declined another hearing.

The claims were previously before the Board in June 2009, when the claims were reopened and remanded for further development to include VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have been present in service, a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service, and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event in service. 





2.  A low back disability was not affirmatively shown to have been present in service, a low back disability, degenerative changes, was not manifested to a compensable degree within one year from the date of separation from service, and a low back disability, degenerative changes, first diagnosed after service beyond the one-year presumptive period for degenerative changes as a chronic disease, is unrelated to an injury, disease, or event in service. 


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service, and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2. A low back disability was not incurred in or aggravated by service, and service connection for a low back disability, degenerative changes, as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters dated in March 2004 and in March 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 





As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case in July 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, as well as post-service VA records.  

The Veteran was afforded VA examinations in April 2010.  The VA examination reports are adequate as the reports are based on consideration of prior medical history and the examinations describe the disabilities in sufficient detail so that the Board's review of the claimed disabilities is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain conditions, including hearing loss (as an organic disease of the nervous system) and arthritis, including spondylosis and degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 


For the purpose of VA disability compensation, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

Hearing Loss

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of impaired hearing.  Audiometric readings on three occasions did not show any hearing loss.  Specifically, in September 1961, the Veteran's pure tone thresholds in decibels were as follows, with readings converted to ISO units (ASA units are shown in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
10 (0)
--
--
LEFT
15 (0)
10 (0)
10 (0)
--
--

Testing in May 1964 showed pure tone thresholds in decibels as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (-5)
5 (-5)
5 (-5)
15 (5)
5 (0)
LEFT
10 (-5)
5 (-5)
5 (-5)
5 (-5)
10 (5)

On separation examination in August 1964, the pure tone threshold results, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (-10)
5 (-5)
5 (-5)
15 (5)
20 (15)
LEFT
10 (-5)
5 (-5)
5 (-5)
20 (10)
20 (15)




After service, the Veteran had an audiometric evaluation at the VA Medical Center in November 1999.  The pure tone threshold readings, in decibels, were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
45
70
LEFT
5
5
10
40
65

The speech recognition scores were 100 percent bilaterally.  The diagnosis sensorineural hearing loss in each ear.

In May 2008, the Veteran testified that his duties in service included working inside a missile silo on a platform grate over top of blow-off valves, near the rocket motors, that his unit was one of the first ever to work inside a missile silo, that the military was slow in recognizing the noise hazards of the job, and that it was after two years of working in the missile silo that he was issued hearing protection.  He stated that the rocket motors would be fired up or the blow-off valves would be opened and would create a loud screech inside the silo.  The Veteran stated that he often had difficulty hearing when he left the silo, similar to when his ears "popped" during pressure changes and that after a short period of time, his ability to hear conversation would return.  He stated that after service he had some exposure to loud noises, but the first time he remembered having his hearing checked was in about 2003.  

The Veteran stated that his doctor had told him that his noise exposure in service was the most likely source of his hearing loss, but could not state for certain because of a lack of medical records from service.

On VA examination in April 2010, the Veteran stated that his work in service on intercontinental ballistic missiles, included working in the silos around loud rocket motors and blow-off valves.  For the first two years, he was not provided with hearing protection.  On audiometric testing, his pure tone threshold readings, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
60
90
105
LEFT
30
20
65
95
100

His speech recognition scores were 72 percent in the right ear and 68 percent in the left ear.  The examiner noted that the pure tone thresholds demonstrated bilateral sensorineural hearing loss, which caused the Veteran hearing difficulty in his occupational activities, but did not impact his activities of daily living.  

The VA examiner reviewed the audiometric testing in service and noted some evidence of threshold shift but not of a hearing loss.  The VA examiner expressed the opinion that the Veteran's current hearing loss was not caused or aggravated by his noise exposure in service, based on the findings of the Institute of Medicine regarding the mechanisms of noise-induced hearing loss and the conclusion that a delay of many years in the onset of noise-induced hearing loss is extremely unlikely.

Analysis

To the extent the Veteran asserts that he experienced symptoms of impaired hearing due to noise exposure in service, the Veteran is competent to state that he experienced symptoms of impaired hearing in service.  However, the service treatment records contain no complaint, finding, or history of hearing impairment during service.  In addition, while there is evidence in the audiometric records of a minor threshold shift in service, at no time did the Veteran's pure tone thresholds exceed the 20 decibel range.  In other words, the Veteran's hearing tested in the normal range.  





As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a hearing loss disability under 38 C.F.R. § 3.385 for the purpose of VA disability compensation, and sufficient observation to establish chronicity during service, then service connection may be shown by either continuity of symptomatology under 38 C.F.R. § 3.303(b) after service or by initial diagnosis after service, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran has maintained that he has had impaired hearing since service, but as it does not necessarily follow that there is a relationship between the claimed hearing loss disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent. See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).

A bilateral hearing loss disability is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); 

Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, under certain circumstances, the Veteran as a lay person is competent to identify: a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

A hearing loss disability, however, is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of a hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under the criteria of 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a bilateral hearing loss disability.  To the extent the Veteran asserts continuity of symptomatology or the presence of a bilateral hearing loss disability since service, the Veteran's lay statements are not competent evidence and the Veteran's lay statements must be excluded, that is, the statements are not admissible as evidence and cannot be considered competent evidence favorable to claim based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d). 

Where, as here, there is a question of a diagnosis of a bilateral hearing loss disability, which is not capable of lay observation by case law and the disability is not a simple medication condition under Jandreau, competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

And there is no competent medical evidence that relates the present bilateral hearing loss disability to the continuity of symptomatology averred.  Also there is no competent medical evidence of a diagnosis of a bilateral hearing loss disability before 1999.  

Rather the record shows that the VA examiner expressed the opinion that the Veteran's current hearing loss was not caused by noise exposure in service, because the Institute of Medicine has found that the mechanism of noise-induced hearing loss does not result in delayed onset and therefore it was unlikely that the Veteran's hearing loss first shown many years after noise exposure in service was related to service.  This evidence opposes the claim.

To the extent the Veteran has expressed the opinion that his hearing loss disability is related to noise exposure in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a hearing loss disability, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between current hearing loss and noise exposure in service.  


For this reason, the Veteran's lay opinion is not competent evidence and the lay opinion is excluded, that is, not admissible as evidence and cannot be considered competent evidence favorable to claim based either on continuity of symptomatology under 38 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d).

As there is no favorable, competent evidence relating the Veteran's current bilateral hearing loss disability to noise exposure in service, the preponderance of the evidence is against the claim, based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply. 

38 C.F.R. §§ 3.307 and 3.309 Presumptive Service Connection 

As for presumptive service connection for a bilateral hearing loss disability as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309, a bilateral hearing loss disability was first documented 1999, well beyond the one-year presumptive period after discharge from service in 1964 for presumptive service connection as a chronic disease.  

Summary 

As the preponderance of the evidence is against the claim under the applicable theories of service connection, the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Low Back

The service treatment records show that the Veteran was treated in August 1961 for a sprained back ligament sustained while playing tennis.  

In July 1962, the Veteran was involved in a minor motorcycle accident which resulted in an injury to his wrist and a dislocation of his left first metacarpal.  

In July 1963 the Veteran sustained abrasions and lacerations to his left knee when he fell down a hill while setting targets.  

On service separation in August 1964, the Veteran did not indicate any problem with his back or any complaint of arthritis or bone or joint problems.  The physical examination showed a normal spine and none of the notations indicated any continuing back complaints.  

After service, the Veteran was seen in October 2002 the Veteran gave a history of an injury in service and chronic back pain since.  In August 2003, the Veteran was seen for complaints of continuing low back pain which he stated began with an accident in service.  X-rays showed arthritis at L5-S1.   

In a written statement in July 2003, the Veteran stated that he sprained his back in service and was told that nothing could be done to cure his condition, so he should just live with it and be careful.  He stated that later he fell down a hill setting targets and sustained a skinned knee, after which his back was stiff for a day or two.  He stated that he still had occasional trouble with his back after service to the present day.  In September 1965, he had slipped going down some stairs and thrown his back out and was laid up for five days before he could see a doctor.

In December 2005, X-rays showed degenerative changes of the lumbar spine.

On evaluation in August 2006, the Veteran's history included back injury playing tennis in service in August 1961 and that he was evaluated at the base hospital for 24 hours and he spent four days recovering in the barracks before returning to work.  He stated that he was in a minor motorcycle accident and his back stiffened up and he had problems walking.  Since his in-service injuries, he stated that he had experienced chronic low back pain.  On physical examination, he had point tenderness and limited range of motion in his spine.  




It was noted that the current back pain was similar in location and severity to that reported in service and that the Veteran had reported consistent symptoms over the past 40 years.

In May 2008, the Veteran testified that he initially hurt his back in service playing tennis, which caused back pain and stiffness, although it was not in the medical records.   He referred two other incidents in service where his injuries resulted in back pain and stiffness, namely, a fall down a hill in which he injured his knee and a minor motorcycle accident in which he injured his hand and wrist.  After service, he stated that he experienced sporadic back pain, requiring occasional chiropractic treatment or physical therapy.  He described specific incidents of back pain after service, including missing a stair and injuring his back, and moving a trailer off his pick-up truck and pulling his muscles.  He stated that his doctors had told him there was nothing that could be done for his back pain. 

In January 2009, the Veteran was seen for his chronic back pain of 40 years duration.  He reported an injury in 1961 playing tennis with intermittent chronic low back pain since.  .

On VA examination in April 2010, the VA examiner had reviewed the Veteran's service treatment records.  The VA examiner noted the history of an injury in August 1961 playing tennis and a subsequent re-injury when the Veteran fell off his motorcycle in 1962.  Other injuries in 1985 or 1986 and in 2004 or 2005 were noted.  The diagnosis was degenerative disc disease of the lumbosacral spine, resulting in decreased mobility, problems with lifting and carrying, lack of stamina, and decreased strength in the lower extremities.  It was the examiner's opinion that the Veteran's low back disability was less likely than not etiologically related to his military service.  Specifically, the VA examiner stated that it was not related to the injuries in service (playing tennis and the motorcycle accident), because the service separation examination in May 1964 was negative for complaints or findings of back problems.  In addition, the first evidence of treatment for back pain after service was in October 2002.  


Further, the VA examiner noted that the X-rays taken since that time had demonstrated an increase in pathology and worsening of the lumbar disc condition which were not etiologically related to the Veteran's military service.

Analysis 

On the basis of the service treatment records, degenerative changes of the lumbar spine were not affirmatively shown to have been present in g service, and service connection under 38 U.S.C.A. § § 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established. 

The service treatment records do show that in August 1961 the Veteran was seen for back sprain.  As a back sprain was noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 

As for chronicity, as the service treatment records lack the documentation of the combination of manifestations sufficient to identify degenerative disc disease of the lumbosacral spine as evidenced by the isolated finding of back sprain and the fact that the Veteran denied recurrent back pain on separation examination and the evaluation of the spine was normal, the evidence in service was insufficient to establish chronicity during service and chronicity may legitimately be questioned.  Therefore, a showing of continuity of symptomatology after service is required to support the claim. 

The Veteran is competent to describe symptoms of back pain.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or disease.).  In written statements and testimony Veteran has stated that he has had back pain since service.  






However, it does not necessarily follow that there is a relationship between the continuity of symptomatology and degenerative changes of the lumbar spine, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Degenerative changes of the lumbar is not a condition under case law that has been found to be capable of lay observation, and the determination as to the diagnosis or presence of the disability is medical in nature. 

Also under certain circumstances, lay evidence can be competent to establish a diagnosis.  Lay evidence can be competent to establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition (noting, in a footnote, that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer)). 

Degenerative changes of the lumbar spine is not a condition that can be identified through perception, that is, the observations, of a lay person.  For this reason, degenerative changes of the lumbar spine is not a simple medical condition that the Veteran as a lay person is competent to identify. 






As the current disability is not capable of lay observation and is not a simple medical condition, the Veteran's statements and testimony are not competent evidence to establish that the current disability was present in service or to establish a nexus between continuity of symptomatology and degenerative disc disease of the lumbosacral spine.  To this extent, the Veteran's statements and testimony are not competent evidence, and the evidence is excluded or not admissible, that is, the statements and testimony are not to be considered as evidence in support of the claim. 

While the Veteran is competent to report the post-service diagnosis, competent evidence is still required to demonstrate the relationship between continuity of symptomatology and degenerative disc disease of the lumbosacral spine, as such a relationship is not one to which a lay person's observation is competent as previously explained. 

With regard to the question of continuity of symptomatology, there is some competent medical evidence in favor of the Veteran's claim.  For instance, in August 2006, it was noted that the Veteran's back pain was similar in location and severity to the complaints in service, as well as the Veteran's assertion of consistent symptoms over 40 years.  However, there was no opinion or diagnosis linking the Veteran's in service symptoms to the current low back disability.  

The other reference to a history of back pain in service is not considered medical evidence, but a transcription of the lay evidence provided by the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber is not competent medical evidence merely because the transcriber is a health care professional).

There is also competent medical evidence against the Veteran's claim of continuity, namely, the opinion of the VA examiner in April 2010, that the Veteran's low back disability was not etiologically related to service.  





The record also shows degenerative changes of the lumbar spine were first shown in 2002, well beyond the one-year presumptive period for degenerative changes as a chronic disease following separation from service in 1964 under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.  This evidence opposes, rather than supports, the claim. 

To the extent the Veteran's statements and testimony are offered as a lay opinion on causation, that is, the back sprain in service caused the Veteran's current low back disability and the post-service back injury, resulted in aggravation of the pre-existing low back disability, the Veterans' lay opinion is limited to inferences which are rationally based on the Veteran's perception. the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of degenerative changes on the basis of personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current low back disability and the injuries in service.  

As neither continuity of symptomatology under 38 C.F.R. § 3.303(b) nor service connection based on a postservice initial diagnosis under 38 C.F.R. § 3.303(d), considering all the evidence, including the lay and medical evidence, is established, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.). 






ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for a low back disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


